— In seven consolidated tax certiorari proceedings, petitioner appeals from a final judgment of the Supreme Court, Queens County (Kassoff, J.), dated March 24,1980, which failed to grant assessment reductions to the full extent of its demand. Matter remitted to Special Term to make specific findings of fact and conclusions of law in support of its determination herein; appeal held in abeyance in the interim. Special Term shall file its report with all convenient speed. Specific findings are essential for a determination of this appeal (see Shore Haven Apts. No. 6 v Commissioner of Fin. of City ofN. Y87 AD2d 608). Weinstein, J. P., Brown, Niehoff and Boyers, JJ., concur.